
	

113 HR 5865 IH: CAM Act of 2014
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5865
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Cleaver introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a grant program providing for the acquisition, operation, and maintenance of body-worn
			 cameras for law enforcement officers.
	
	
		1.Short titleThis Act may be cited as the Camera Authorization and Maintenance Act of 2014 or as the CAM Act of 2014.
		2.Requirement to use body-worn camera systems
			(a)In generalBeginning on the date that is 180 days after the date of enactment, if, in a fiscal year, a State
			 or unit of local government that receives any grant from the Attorney
			 General does not require law enforcement officers of that State or unit of
			 local government to use body-worn cameras, that State or unit of local
			 government may not receive any grant from the Attorney General in the
			 following fiscal year.
			(b)Hardship waiverThe Attorney General may waive the application of subsection (a) to any State or unit of local
			 government that applies for such a waiver if, in the determination of the
			 Attorney General, compliance with the requirement of subsection (a) would
			 pose a financial hardship on the State or unit of local government.
			(c)DefinitionsTerms used in this section have the meaning given such terms in section 901 of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3791).
			3.Body-worn camera grantsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended by adding at the end the following:
			
				MMBody-Worn Camera Grants
					3031.In generalFrom amounts made available to carry out this part, the Director of the Bureau of Justice
			 Assistance may make grants to States, units of local government, and
			 Indian tribes for the acquisition, operation, and maintenance of body-worn
			 cameras for law enforcement officers.
					3032.Uses of fundsGrants awarded under this section shall be—
						(1)distributed directly to the State, unit of local government, or Indian tribe; and
						(2)used for the program described under section 3034.
						3033.Program describedThe program described in this section is any program implemented by a grantee requiring the use of
			 body-worn cameras by law enforcement officers in that jurisdiction,
			 consistent with the following requirements:
						(1)Any law enforcement officer who has regular contact with the general public shall be required to
			 wear and, as appropriate, activate a body-worn camera.
						(2)An officer who is not otherwise assigned body-worn cameras may be required to wear one in certain
			 circumstances, including the following:
							(A)After receiving a specified number of complaints or disciplinary actions.
							(B)When participating in a certain type of activity, such as SWAT operations.
							(3)Body cameras should be worn on the officer’s chest or at eye level.
						(4)An officer who activates the body-worn camera while on duty should be required to note the
			 existence of the recording in the official incident report.
						(5)An officer who wears body-worn cameras should be required to articulate their reasoning, on camera
			 or in writing, if that officer fails to record an activity that is
			 required by department policy to be recorded.
						(6)An officer is required to activate his or her body-worn camera when responding to all calls for
			 service and during all law enforcement-related encounters and activities
			 that occur while the officer is on duty traffic stops, arrests, searches,
			 interrogations, investigations, and pursuits.
						(7)Officers should also be required to activate the camera during the course of any encounter with the
			 public that becomes adversarial after the initial contact.
						(8)An officer shall inform any person who is being recorded by a body-worn camera when the person is
			 being recorded unless doing so would be unsafe, impractical, or
			 impossible.
						(9)Once activated, the body-worn camera shall remain in recording mode until the conclusion of an
			 incident or encounter, the officer has left the scene, or a supervisor has
			 authorized (on camera) that a recording may cease.
						(10)Policies shall designate the officer as the person responsible for downloading recorded data from
			 his or her body-worn camera. However, in certain clearly identified
			 circumstances (including officer-involved shootings, in-custody deaths, or
			 other incidents involving the officer that result in a person’s bodily
			 harm or death), the officer’s supervisor should immediately take physical
			 custody of the camera and should be responsible for downloading the data.
						(11)If the camera system does not have a system to track who accesses the recorded data, when, and for
			 what purpose, grantees shall create an audit system that monitors who
			 accesses recorded data, when, and for what purpose. Grantees may conduct
			 forensic reviews to determine whether recorded data has been tampered
			 with. Data shall be downloaded from the body-worn camera by the end of
			 each shift in which the camera was used. Officers shall properly
			 categorize and tag body-worn camera videos at the time they are
			 downloaded. Videos shall be classified according to the type of event or
			 incident captured in the footage.
						(12)When setting time frames for retention of data, grantees shall consider the following:
							(A)State laws governing evidence retention.
							(B)Departmental policies governing retention of other types of electronic records.
							(C)The openness of the State’s public disclosure laws.
							(D)The need to preserve footage to promote transparency.
							(E)The length of time typically needed to receive and investigate citizen complaints.
							(F)The agency’s capacity for data storage.
							(13)Data must be managed by a third party. To protect the security and integrity of data managed by a
			 third party, a grantee shall use a reputable, experienced vendor, enter
			 into a legal contract with the vendor that protects the agency’s data,
			 ensure the system includes a built-in audit trail and reliable backup
			 methods, and consult with legal advisors.
						(14)An officer shall be permitted to review video footage of an incident in which they were involved,
			 prior to making a statement about the incident.
						(15)A grantee’s internal audit unit, rather than the officer’s direct chain of command, should
			 periodically conduct a random review of body-worn camera footage to
			 monitor compliance with the program and assess overall officer
			 performance.
						(16)Grantee policies pertaining to body-worn cameras shall include specific measures for preventing
			 unauthorized access or release of recorded data.
						(17)Grantees shall have clear and consistent protocols for releasing recorded data externally to the
			 public and the news media (or public disclosure policies). Each such
			 policy must be in compliance with any applicable State or Federal public
			 disclosure laws.
						(18)Body-worn camera training shall be required for all grantee personnel who may use or otherwise be
			 involved with body-worn cameras.
						(19)The grantee shall collect statistical data concerning body-worn camera usage, including when video
			 footage is used in criminal prosecutions and internal affairs matters as
			 well as when excessive force has been used.
						(20)The grantee shall conduct periodic reviews of policies and protocols of the grantee pertaining to
			 body-worn cameras.
						3034.Allocation of fundsFunds available under this part shall be awarded to each qualifying unit of local government with
			 fewer than 100,000 residents. Any remaining funds available under this
			 part shall be awarded to other qualifying applicants on a pro rata basis.
					3035.Matching Requirements
						(a)Federal shareThe portion of the costs of a program provided by a grant under subsection (a) may not exceed 50
			 percent. Any funds appropriated by Congress for the activities of any
			 agency of an Indian tribal government or the Bureau of Indian Affairs
			 performing law enforcement functions on any Indian lands may be used to
			 provide the non-Federal share of a matching requirement funded under this
			 subsection.
						(b)Non-Federal shareThe non-Federal share of payments made under this part may be made in cash or in-kind fairly
			 evaluated, including planned equipment or services.
						.
		4.Establishment of task force on community policing and body camera accountabilityThere shall be established in the Department of Justice a task force to do the following:
			(1)The task force shall be created to provide recommendations on community policing, including best
			 practices from communities where law enforcement and neighborhoods work
			 well together to create accountability and transparency.
			(2)This task force shall provide a report to the Congress by April 2015 the recommendations above.
			(3)Membership shall include representatives of civil rights organizations, Federal, State, and local
			 law enforcement personnel, and community policing experts.
			(4)The task force shall develop proper body-worn camera training protocol.
			(5)The task force shall study the impact that citizen review boards could have on investigating cases
			 of alleged police misconduct.
			(6)Not later than 1 year after implementation of the body camera requirement policy under section 3033
			 of title I of the Omnibus Crime Control Act of 1968, the task force shall
			 conduct a survey to determine best practices and effectiveness of the
			 policy with findings to be reported back to the Congress.
			5.GAO report on pentagon’s 1033 programNot later than 90 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Congress a report on the Department of
			 Defense Excess Personal Property Program established pursuant to section
			 1033 of Public Law 104–201, the National Defense Authorization Act for Fiscal Year 1997 that includes information on—
			(1)which jurisdictions equipment is sent to;
			(2)the value of equipment sent to each jurisdiction;
			(3)the level of training provided to officers; and
			(4)how the equipment is used in the jurisdiction.
			
